Per Curiam:
The appellant was convicted in the Circuit Court of Wood County of operating a motor vehicle on July 10, 1976, while he was under the influence of intoxicating liquor, in violation of W. Va. Code, 17C-5-2 [1957]. This statute was amended effective May 30, 1976, to eliminate the crime of driving while under the influence of intoxicating liquor. Ch. 75, 1976, W. Va. Acts.
*33The appellant contends that he was convicted of a statutory crime which did not exist on July 10, 1976. On this point the State confesses error.
We agree, and, therefore, the judgment of the Circuit Court of Wood County is reversed; the verdict of the jury is set aside; and the case is remanded.

Reversed and remanded.